Title: To Thomas Jefferson from Matthew Godfrey, 6 January 1781
From: Godfrey, Matthew
To: Jefferson, Thomas



Sir
Norfolk January 6th. 1781.

In Consequence of William Godfrey, Henry Whiting, John Livingston, Richard Lee, and John Cook, falling into the hands of Comodore Symonds, of the Brittish fleet off Newport News I sent down Colo. Mathews with a flagg in order to get off the prisoners, or if that could not be obtain’d, to Supply them with some Specia.
In Consequence the Comodore releas’d on parole Henry Whiting and wrote the inclosed. Having no Chance of Collecting any of his brittannick Majesties Subjects, unless some of their present party should fortunately fall into our hands here, having none at present, hope your Excellency will order an exchange of the above mentioned Young men as early as your Excellency pleases. I am Sir Your Mo Obedt. Hble Servt.,

Matthew Godfrey

